DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 
Status
Claims 34, 44-49 and 51-60 are pending. No new amendments were made to the claims. Claims 1-33, 35-43 and 50 are canceled. Claims 52-54 and 57-58 are withdrawn. Therefore, Claims 34, 44-49, 51, 55, 56, 59 and 60 are presented for examination.
Applicant elected without traverse Invention I (drawn to composition), telmisartan as the angiotensin II receptor blocker (ARB), indapamide as the thiazide-like diuretic, amlodipine as the calcium channel blocker (CCB) and rosuvastatin as the cholesterol-lowering active agent (CLA), in the reply filed on 8/26/2020.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/703,802, filed July 26, 2018.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed with Applicant’s current response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	New rejection - Claims 34, 44-49, 51, 55, 56 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02699645 Clinical Trial (“Triple Therapy Prevention of Recurrent Intracerebral Disease Events Trial (TRIDENT).” U.S. National Library of Medicine; (May 4, 2017) https://clinicaltrials.gov/ct2/history/NCT02699645?V_5=View#StudyPageTop) in view of Bilgic (WO 2011/149438) and Nickenig (“Should Angiotensin II Receptor Blockers and Statins Be Combined?” Circulation (2004);110:1013-1020.)

Claimed invention
A composition containing:
a dose of about 16-24 mg telmisartan,
a dose of about 1-1.5 mg indapamide, 
a dose of about 2-3 mg amlodipine besylate, and 
at least one cholesterol-lowering active.
.

Prior art
In the NCT02699645 clinical trial, a pill called “Triple Pill” is used to lower blood pressure in patients with recurrent stroke and history of acute intracerebral hemorrhage. See p. 2, ‘Brief Summary’ section. The pill is a capsule containing:
20 mg telmisartan, 
1.25 mg indapamide, and 
2.5 mg amlodipine. 
See p. 3 right column of the table under ‘Assigned Interventions’.

The NCT02699645 Clinical trial does not explicitly mention 1) the besylate salt of amlodipine or 2) the at least one cholesterol-lowering active.

Regarding 1), the besylate salt of amlodipine was already known to be the preferred salt form for amlodipine. For example, Bilgic also teaches an antihypertensive composition comprising a combination of
a) telmisartan, (angiotensin receptor blocker or “ARB”)
b) indapamide (thiazide-like diuretic), and 
c) amlodipine (CCB).
See p.1:5-7; see also Example 1 at p. 8 to p. 9; see also Claim 1.
Bilgic teaches the besylate salt of amlodipine is the preferred salt. See p. 3:8 and Claim 4. The composition is useful for several diseases and conditions including, inter alia, stroke and heart failure. See Claim 6. Bilgic teaches the dose range of the pharmaceutical composition comprises between 10-300 mg telmisartan; 2.5-25 mg amlodipine; 0.1-10 mg indapamide. See Claim 13. 
One of ordinary skill in the art would have found it obvious to use the besylate salt of amlodipine in the composition described in the NCT02699645 clinical trial because Bilgic teaches the besylate salt of amlodipine is preferred. The artisan would have understood that the amlodipine besylate is a suitable salt form of the drug useful in pharmaceutical composition for providing antihypertensive activity.

Regarding 2), the at least one cholesterol-lowering active.
The Nickenig article looks at the combination treatment of cardiovascular disease (CVD) with angiotensin receptor blockers (ARBs) and statins. It reviews the available evidence that pharmacotherapies targeting several risk factors can simultaneously improve cardiovascular outcomes. The article suggests that the combination of ARBs and statins as primary treatment to provide a greater degree of protection and control of these risk factors, improving the vascular and general health of the patient. See title; see also p. 1014, 1st column. There is a strong rationale for combining an ARB with a statin. See p. 1017, 1st column. Nickenig points out that it has already been shown that a combination of low-dose valsartan (i.e., an ARB) and low-dose fluvastatin (i.e., a statin) acted synergistically to attenuate neointimal formation at doses that were without effect when administered alone and were devoid of any effects on BP or cholesterol levels. See Id. Rosuvastatin is a known statin drug that was already being used in clinical trials to see its effects on cardiovascular mortality and morbidity. See p. 1018, right side. Nickenig suggests that the combination of an ARB and a statin has tremendous potential for the prevention of first stroke as well as in poststroke patients. See Id.
One of ordinary skill in the art would have found it obvious to add a statin drug such as rosuvastatin to a composition containing an angiotensin receptor blocker (ARB) such as telmisartan for treating stroke because the NCT02699645 Clinical trial teaches the use of a composition comprising telmisartan for treating stroke and Nickenig suggests the combination of a statin and an ARB for the prevention of first stroke as well as in poststroke patients. Nickenig also teaches that the combination of statins and ARBs in one pill not only would be appealing with respect to the efficient prevention of cardiovascular end points but also would potentially increase treatment adherence in patients who have been prescribed long-term polymedication therapy. Accordingly, the artisan would have sought to treat or prevent stroke in patients and increase treatment adherence by combining a statin (e.g., rosuvastatin) in the composition used in the NCT02699645 Clinical trial.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.

Claims 44-49 are drawn to specific amounts of telmisartan, indapamide and amlodipine. The Clinical trial teaches 20 mg telmisartan, 1.25 mg indapamide, and 2.5 mg amlodipine, which reads on the claimed amounts for each ingredient. See p. 3, right column of table.

Claim 51 is met by the teaching of rosuvastatin by Nickenig. See p. 1018, right side.

Claims 55 and 56 are met by the teaching of oral administration and capsules. The NCT02699645 Clinical trial teaches the composition is a capsule that is administered orally. See p. 3, right column of table.

Response to arguments and alleged unexpected results
Applicant argues that the Bilgic, Nickenig and CRESTOR references do not teach the specific amounts claimed of telmisartan, amlodipine or indapamide. Applicant also points to different prior art to support the argument that the prior art teaches away from the claimed amounts of agents. This argument is not persuasive in view of the newly added NCT02699645 Clinical trial reference where the specific amounts claimed are specifically taught. See p. 3, right column.
Applicant further argues that Example 1 of the specification shows that Composition 2 significantly reduces systolic blood pressure. Applicant alleges that this is unexpected and is specifically due to the amounts of telmisartan, amlodipine and indapamide that are commensurate in scope with the claims. This is not persuasive because the NCT02699645 Clinical trial reference specifically teaches the amounts of each ingredient in a capsule. The basis of the current rejection is not reliant upon changing the amount of telmisartan, amlodipine and indapamide already taught in the primary reference but whether it would have been obvious to incorporate a cholesterol-lowering agent such as rosuvastatin. Therefore, showing the claimed amounts of telmisartan, amlodipine and indapamide provide better results as compared to a different amount does not address the basis of obviousness. For this reason, Applicants arguments are not persuasive.
Applicant also argues that Nickenig does not teach that statins (e.g., rosuvastatin) and ARBs (e.g., telmisartan) should be combined with a calcium channel blocker and thiazide-like diuretic. This is not persuasive because the primary reference already teaches a composition containing the combination of telmisartan (ARB), indapamide (thiazide-like diuretic), and amlodipine (calcium channel blocker). Therefore, there is no need for the Nickenig to motivate one to combine both an ARB and a statin with a thiazide-like diuretic and a calcium channel blocker. Nickenig teaches that statins should be combined with compositions containing ARBs. Therefore, one of ordinary skill in the art would have found it obvious to combine a statin with the ARB-containing composition described by the NCT02699645 Clinical trial.

B.	New rejection - Claims 34, 44-49, 51, 55, 56, 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02699645 Clinical Trial (“Triple Therapy Prevention of Recurrent Intracerebral Disease Events Trial (TRIDENT).” U.S. National Library of Medicine; (May 4, 2017) https://clinicaltrials.gov/ct2/history/NCT02699645?V_5=View#StudyPageTop) in view of Bilgic (WO 2011/149438) and Nickenig (“Should Angiotensin II Receptor Blockers and Statins Be Combined?” Circulation (2004);110:1013-1020) as applied to Claims 34, 44-49, 51, 55, 56 and 59 above, taken further in view of CRESTOR (rosuvastatin calcium tablets drug label. Initial U.S. Approval: 2003. Reference ID: 3937746. May 2016.)

Claimed invention 
Claim 60, wherein the cholesterol-lowering agent is rosuvastatin at a dose from about 8-12 mg.

Prior art
The disclosures for the NCT02699645 Clinical Trial, Bilgic and Nickenig are disclosed above. While their combination suggests compositions containing telmisartan, indapamide, amlodipine and rosuvastatin, it does not expressly teach the claimed dose amount of about 8-12 mg of rosuvastatin. 
However, rosuvastatin is available at different dose amounts including 10 mg and may be adjusted depending on various factors such as age, ethnicity, disease or condition of the patient. For example, CRESTOR discloses rosuvastatin tablets comprising 5 mg, 10 mg, 20 mg, and 40 mg. See “Dosage forms and strengths” at p. 1 of CRESTOR. Dose ranges are from 5-40 mg a day. Adult with hypercholesterolemia may be provided a starting dose 20 mg/day. Pediatric patients may be given 5 to 10 mg/day for patients 8 to less than 10 years of age, and 5 to 20 mg/day for patients 10 to 17 years of age. See “Dosage and Administration” at Id. Patients with severe renal impairment should not exceed 10 mg rosuvastatin and Asian population should start at 5 mg. See “Use in specific populations” at Id. Accordingly, one of ordinary skill in the art would understand that the amount of rosuvastatin may be adjusted in order to optimize the treatment of individuals based on factors such as age, ethnicity, disease or condition. Therefore, one of ordinary skill in the art would have found it prima facie obvious to provide rosuvastatin in combination with telmisartan, indapamide, and amlodipine at the dose range claimed (5-12 mg) given CRESTOR teaches tablets comprising 5 mg, 10 mg, 20 mg, and 40 mg and further teaches that patients with severe renal impairment should not exceed 10 mg rosuvastatin.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Response to arguments
Applicant states that the amounts of 5-40 mg rosuvastatin taught by CRESTOR are too broad to suggest the claimed range of 8-12 mg rosuvastatin. This is not persuasive because CRESTOR specifically teaches that a 10 mg pill is available commercially and that patients with severe renal impairment should not exceed 10 mg rosuvastatin; thus, inferring that they can take the 10 mg pill that is available. See p. 1, “Dosage forms and strengths”; see also p. 1, ‘Use in specific populations’. Thus, CRESTOR suggests 10 mg which falls within the claimed range of 8-12 mg.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629              

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629